Citation Nr: 0016527	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for non-malignant 
thyroid nodular disease.

2.  Entitlement to service connection for malignant melanoma 
of the left eye.

3.  Entitlement to service connection for posterior 
subcapsular cataracts in both eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), to include an August 1995 rating decision, which denied 
a request to reopen a claim for service connection for 
disabilities claimed as secondary to exposure to ionizing 
radiation.  In a November 1998 decision, the Board denied the 
veteran's appeal of the August 1995 denial of service 
connection, and the veteran appealed said decision to the 
Court, explaining that he did not assert error in the 
adjudication of that claim, but that the Board had failed to 
address three service connection claims that had been 
properly raised (the ones listed on the first page of this 
remand).  The Secretary of VA then filed a motion to remand 
the three claims and dismiss the lung cancer claim, and, in 
December 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), granted the 
motion, vacating the Board decision "to the extent that it 
failed to address the issues of service connection for non-
malignant thyroid nodular disease, malignant melanoma of the 
left eye and posterior subcapsular cataracts in both eyes," 
remanding the three issues for additional development, and 
"dismissing the appeal as to the remaining issue" (i.e., 
the lung cancer issue).  On March 24, 2000, the Board 
notified the veteran of said Order from the Court, and 
advised him that he had a 90-day period to submit additional 
argument and evidence in support of his appeal.  In a 
statement marked as received at the Board on April 3, 2000, 
the veteran indicated that he had "no new evidence to add" 
to his claim and requested "that you forgo the 90 day 
waiting period and forward my claim on to the [Board] for 
review."


REMAND

In his above mentioned Motion to the Court, which was filed 
in October 1999, the Secretary of VA indicated that claims 
for service connection for a thyroid disability and melanoma 
of the left eye had been denied on appeal by the Board in 
October 1992, and that the denials were affirmed by the Court 
in December 1993.  The veteran then requested the reopening 
of both claims in April 1994, and the thyroid claim was 
addressed, but again denied, in a May 1995 rating decision, 
which the veteran did not appeal within the one-year 
timeframe set forth by law.  In August 1997, the veteran 
submitted a statement seeking service connection for non-
malignant thyroid nodular disease, malignant melanoma of the 
left eye, and posterior subcapsular cataracts in both eyes, 
disorders that he said were considered radiogenic diseases by 
VA, and for which he believed he should be service-connected, 
due to his having been exposed to radiation while stationed 
in Japan during World War II.  The claim was not adjudicated 
by the RO.  The Secretary then noted that, at an October 1997 
RO hearing, the veteran attempted to raise the claims, but 
was told by the hearing officer that the purpose of the 
hearing was to discuss the lung issue.  The veteran then 
submitted personal notes containing his arguments relating 
the claims.  The lung issue was thereafter decided, in a July 
1998 Supplemental Statement of the Case (SSOC) in which none 
of the three above issues were addressed.  Nevertheless, the 
veteran responded to the SSOC by submitting an August 1998 
statement requesting that the Board consider the three claims 
that he had not been "permitted" to raise at the RO 
hearing.  The Secretary of VA then argued that the 
appropriate remedy for the Court was to remand the case to 
the Board for appropriate procedural compliance, specifically 
the issuance of a Statement of the Case (SOC) containing the 
relevant facts and law and the RO's reasons for rejection of 
the veteran's contentions.  As noted earlier, the Court 
granted the motion in December 1999, vacating the Board 
decision of November 1998, dismissing the lung cancer issue, 
and remanding the three issues listed on the first page of 
this remand, for the development suggested by the Secretary 
of VA.

In view of the above Order from the Court, and in order to 
ensure that VA has met its duty to assist every appellant in 
developing the facts pertinent to his or her claim, this case 
is REMANDED to the RO for the following development:

The RO should adjudicate the above three 
issues.  Thereafter, if any of the 
benefits sought on appeal remains denied, 
the RO should issue a Statement of the 
Case, explaining the rationale for the 
denial, and advising the veteran of his 
appellate rights and of his duty to 
timely perfect his appeal of any issues 
he wishes be reviewed by the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case, and the veteran need take no action unless 
otherwise notified.  He is, however, hereby advised that he 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




